DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is written in response to application number 17/113,263 filed 12/07/2020

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osario (US 8,097,322) in view of Guadango (US 4,511,533).

1: Osario discloses a hand wetted paper product comprising:
	at least on paper ply 110;

a wetting device 125 disposed on a surface of the paper ply, the wetting device comprised of a bottom part 122 (col. 3, ll. 25-38; fig. 3),

wherein the wetting device is filled with a liquid agent,

wherein the paper ply is configured to absorb the liquid agent (col. 2, ll. 32-67).

Osario fails to disclose user applied pressure to the product. Guadango discloses a hand wetted paper product 10, comprising:

at least one paper ply 27; 
a bottom part that is formed into a container with sides and a flange, and a top part formed into a cover with a sealed opening portion (fig. 3);

wherein the sealed opening portion is configured to open before other portions of the wetting device in response to applied external pressure using a digit of a user's hand, and configured to directly wet the paper ply (col.3, ll. 50-62). It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the system of Osario to include the activation method of Guadango to assist in easily rupturing and accessing the liquid product.

2: Osario-Guandango discloses the hand wetted paper product of claim 1, where the wetting device has two length dimensions parallel to the paper ply that are larger than another 

3: Osario-Guadango discloses the hand wetted paper product of claim 1, wherein the wetting device is flexible so that it conforms to the changing diameter of the paper produced when wound on a roll (Osario; col. 2, ll. 32-38).

4: Osario-Guadango discloses the hand wetted paper product of claim 1, wherein a pressure required to open the sealed opening portion is regulated by adjusting a width and a length of the sealed opening portion, and by varying an amount, type and application of a frangible adhesive used to seal the sealed opening portion (Osario; col. 3, ll. 47-61).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEN COLLINS whose telephone number is (571)270-1672. The examiner can normally be reached Monday-Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY STASHICK can be reached on 571-272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/RAVEN COLLINS/            Examiner, Art Unit 3735         

/Anthony D Stashick/            Supervisory Patent Examiner, Art Unit 3735